Secretary's Letter to Governors on Olmstead Decision - 1/14/00

January 14, 2000
Dear Governor:
In recent years, we have made great strides in enabling individuals with disabilities to participate
fully in our communities by removing barriers to access in employment, public accommodations,
and state and local government programs. Many States have led the way in designing innovative
and fiscally responsible ways to enable more persons with disabilities to receive necessary services
in their communities instead of in institutions.
Our country's progress in this regard reflects a shared belief that no person should have to live in a
nursing home or other institution if he or she can live in his or her community. The recent Supreme
Court decision in Olmstead v. L.C. affirms this shared value, by finding that unnecessary
institutionalization of individuals with disabilities is discrimination under the Americans with
Disabilities Act (ADA). In the decision, the Court explained that a State may be able to meet its
obligation under the ADA by having comprehensive, effectively working plans ensuring that
individuals with disabilities receive services in the most integrated setting appropriate to their
needs.
We encourage you to develop and implement such plans, and to involve individuals with
disabilities and other stakeholders in the process of design and implementation. This Department
stands ready to assist you in these efforts. To begin that process, attached is a letter from the
Department of Health and Human Services to all State Medicaid Directors regarding the Olmstead
decision. I want to also encourage you to share this letter with other state agencies operating
programs affected by the Olmstead decision, since the ADA applies to all state programs.
The Department is committed to continuing to work in partnership with you, individuals with
disabilities and all other stakeholders to ensure that States have in place effective, fiscally
responsible policies designed to increase access to community-based services. As you identify your
priorities for the coming year, I hope you will continue to place substantial emphasis on developing
programs and services for individuals with disabilities that will further our shared goal of
integrating individuals with disabilities into the social mainstream, promoting equality of
opportunity and maximizing individual choice.
I deeply appreciate the leadership that you and your colleagues have provided, and I look
forward to working with you as we continue to make progress in this important area.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011400a.asp (1 of 2)4/11/2006 4:09:31 PM Secretary's Letter to Governors on
Olmstead Decision - 1/14/00

Sincerely,

/s/
Donna E. Shalala
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd011400a.asp (2 of 2)4/11/2006 4:09:31 PM

